                                           Case 3:19-cv-07923-JCS Document 4 Filed 12/05/19 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        JASON CRAIG, et al.,
                                   6                                                        Case No. 19-cv-07923-JCS
                                                       Plaintiffs,
                                   7
                                                v.                                          ORDER SETTING INITIAL CASE
                                   8                                                        MANAGEMENT CONFERENCE
                                        CORTEVA, INC., et al.,                              AND ADR DEADLINES
                                   9
                                                       Defendants.
                                  10

                                  11

                                  12          IT IS HEREBY ORDERED that this action is assigned to the Honorable Joseph C. Spero .
Northern District of California
 United States District Court




                                  13   When serving the complaint or notice of removal, the plaintiff or removing defendant must serve

                                  14   on all other parties a copy of this order, the Notice of Assignment of Case to a United States

                                  15   Magistrate Judge for Trial, and all other documents specified in Civil Local Rule 4-2. Plaintiffs or

                                  16   removing parties must file a consent or declination to proceed before a magistrate judge within 14

                                  17   days of the filing of the complaint or the removal. All other parties must file a consent or

                                  18   declination within 14 days of appearing in the case. All parties who have made an appearance

                                  19   must file a consent or declination within 7 days of the filing of a dispositive motion or the case

                                  20   will be reassigned to a district court judge. Counsel must comply with the case schedule listed

                                  21   below unless the Court otherwise orders.

                                  22          This case may fall within the Pilot Program for Initial Discovery Protocols for

                                  23   Employment Cases Alleging Adverse Action. See General Order 71. Parties and Counsel are

                                  24   directed to review General Order 71 to determine whether it applies to this case, and to comply

                                  25   with that General Order if applicable. Parties and Counsel should note that if General Order 71

                                  26   applies, it supersedes certain obligations set out in the schedule below.

                                  27          IT IS FURTHER ORDERED that this action is assigned to the Alternative Dispute

                                  28   Resolution (ADR) Multi-Option Program governed by ADR Local Rule 3. Counsel and clients
                                           Case 3:19-cv-07923-JCS Document 4 Filed 12/05/19 Page 2 of 3




                                   1   shall familiarize themselves with that rule and with the material entitled “Dispute Resolution

                                   2   Procedures in the Northern District of California” on the Court ADR Internet site at

                                   3   http://www.cand.uscourts.gov/adr. A limited number of printed copies are available from the

                                   4   Clerk’s Office for parties in cases not subject to the court’s Electronic Case Filing program (ECF).

                                   5          IT IS FURTHER ORDERED that plaintiff or removing defendant serve upon all parties

                                   6   the brochure entitled “Consenting To A Magistrate Judge’s Jurisdiction In The Northern District

                                   7   Of California", additional copies of which can be downloaded from the court’s Internet website:

                                   8   http://www.cand.uscourts.gov.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                            Case 3:19-cv-07923-JCS Document 4 Filed 12/05/19 Page 3 of 3




                                   1                         CASE SCHEDULE – ADR MULTI-OPTION PROGRAM

                                   2    Date                       Event                                                           Governing Rule

                                   3    12/3/2019                  Complaint Filed

                                   4    2/14/2020                  *Last day to:                                                   FRCivP 26(f) &
                                                                   • meet and confer re: initial disclosures, early                ADR L.R.3-5
                                   5                               settlement, ADR process selection, and discovery
                                                                   plan
                                   6

                                   7                               • file ADR Certification signed by Parties and                  Civil L.R . 16-8(b)
                                                                   Counsel (form available at                                      & ADR L.R. 3-5(b)
                                   8                               http://www.cand.uscourts.gov)

                                   9    2/28/2020                  **Last day to file Rule 26(f) Report, complete                  FRCivP 26(a) (1)
                                                                   initial disclosures or state objection in Rule 26(f)            Civil L.R . 16-9
                                  10                               Report and file Case Management Statement per
                                  11                               Standing Order re Contents of Joint Case
                                                                   Management Statement
                                  12                               (also available at http://www.cand.uscourts.gov)
Northern District of California
 United States District Court




                                  13    3/6/2020                   INITIAL CASE MANAGEMENT                                         Civil L.R . 16-10
                                  14                               CONFERENCE (CMC) at 2:00 PM in:
                                                                   Courtroom G , 15th Floor
                                  15
                                                                   Phillip Burton Federal Building
                                  16                               450 Golden Gate Avenue
                                                                   San Francisco, CA 94102
                                  17

                                  18   * If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 21
                                       days in advance of the Initial Case Management Conference.
                                  19
                                       ** If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 7
                                  20   days in advance of the Initial Case Management Conference.

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                 3
